DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered. Claims 1-12 are pending and are examined below. 


Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
At page 3 of the Remarks section applicant argues that Elwart, Kondo and Chiba fail to disclose or suggest the number of times the driver rejects performance of assistance operations that would have been permitted. In paragraph [0029] Elwart discloses The system may poll the parking or trailer backup profiles from multiple vehicles, gather the data, and use the data to create and optimize controller strategy and create an optimized path. In addition, the data obtained from multiple vehicles may also include objects detected during a particular maneuver that can be recorded and stored as part of the optimized path. In one example, the detected objects are logged and included as part of the profile whereby the optimized path for that particular geographic location recognizes the need to avoid the .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7-10 are rendered indefinite because it is unclear if the package being selected is a driving package the driver has rejected the threshold value or more, or if the package that is being selected is the different driving assistance package from the last limitation of claim 1 from which claims 7-10 depend. No prior art was used to reject claims 7-10 due to the clarity issues detailed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0068158 A1 (“Elwart”) in view of US 2016/0347327 A1 (“Kondo”) in further view of US 2018/0208211 A1 (“Chiba”).

Regarding claims 1 and 12, Elwart discloses a surrounding environment information acquiring device configured to acquire surrounding environment information relating to surrounding environment conditions of the vehicle (see [0023] and [0031] – [0035]); and 
a vehicle information acquiring device configured to acquire vehicle information relating to conditions of the vehicle (see [0050] – [0057]); and  
(see [0050] – [0057]); and   
a package selecting part configured to select a driving assistance package wherein the driving assistance package packages permissions for each of a plurality of driving assistance operations and permits at least one of the plurality of driving assistance operations to be performed, (see [0050] – [0057]); and   
a package proposing part configured to propose the driving assistance package selected by the package selecting part to the driver (see [0050] – [0057]); and   
a rejection count detecting part configured to judge whether the driver has rejected performance of driving assistance operations for which performance is permitted in a driving assistance package has been rejected by the driver and detect the number of times the driver has rejected performance of driving assistance operations for which performance is permitted in the driving assistance package has been rejected by the driver as the rejection count of the driving assistance package (see [0024] – [0030] and [0093] – [0104]); and  
the package selecting part is configured to determine the one driving assistance package from a plurality of driving assistance packages based on at least one of the surrounding environment information, the vehicle information, and the driver information, select the determined driving assistance package if the rejection count of the determined driving assistance package is less than a predetermined threshold value, and select a driving assistance package different from the determined driving assistance package if the rejection count of the determined driving assistance package is the threshold value or more (see [0024] – [0030] and [0093] – [0104]).
Elwart is not explicit on the driver approving a proposed automated driving package, however,
Kondo discloses autonomous vehicle driving assist systems, methods, and programs which assist a vehicle in traveling by autonomous driving control where an automated driving executing part is configured to execute driving assistance operations for which performance is permitted in the driving (see [0032] – [0040]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kondo with the system disclosed by Elwart in order to allow a smooth transition from autonomous driving control to manual driving to be made so that the vehicle can travel stably even after the transition to manual driving (Kondo, [0008]).
Elwart in view of Kondo is not explicit on a package selecting part configured to select a driving assistance package that determines whether or not each of a plurality of driving assistance operations is permitted to be performed, however, 
Chiba discloses a driving assistance control apparatus where a package selecting part configured to select a driving assistance package that determines whether or not each of a plurality of driving assistance operations is permitted to be performed (see Abstract and [0012] The control unit executes the driving assistance mode when the execution of driving assistance is permitted by the determining unit and executes the manual driving mode when the execution of driving assistance is determined to not be permitted by the determining unit, under a condition that the automatic switching mode is designated by the user interface unit).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chiba with the system disclosed by Elwart in view of Kondo in order to enable autonomous switching between the manual driving mode and the driving assistance mode to reduce the load placed on the driver (Shiba, [0006]).

Regarding claim 2, Elwart further discloses judge that performance of driving assistance operations for which performance is permitted in the driving assistance package has been rejected by (see [0024] – [0030] and [0093] – [0104]).

Regarding claim 3, Elwart further discloses judge that performance of driving assistance operations for which performance is permitted in the driving assistance package has been rejected by the driver, if performance of driving assistance operations for which performance is permitted in the driving assistance package was obstructed by an input operation performed by the driver (see [0024] – [0030] and [0093] – [0104]).

Regarding claim 4, Elwart further discloses judge that performance of driving assistance operations for which performance is permitted in the driving assistance package has been rejected by the driver, if performance of driving assistance operations for which performance is permitted in the driving assistance package was obstructed by an input operation performed by the driver (see [0024] – [0030] and [0093] – [0104]).

Regarding claim 5, Elwart further discloses the input operation performed by the driver is at least one of acceleration, steering, and braking (see [0097] – [0102]).

Regarding claim 6, Elwart further discloses the input operation performed by the driver is at least one of acceleration, steering, and braking (see [0097] – [0102]).

Regarding claim 11, Elwart further discloses a driver identifying part configured to identify the driver of the vehicle based on the driver information (see [0050] – [0057] and [0093] – [0104]); and 
(see [0050] – [0057] and [0093] – [0104]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665